DISMISS; and Opinion Filed March 25, 2014.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-00715-CV

                      CHRISTOPHER P. ROBERTS, ET AL, Appellants
                                        V.
                           KEVIN L. WEST, ET AL, Appellees

                       On Appeal from the 192nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-00056

                              MEMORANDUM OPINION
                          Before Justices Lang-Miers, Myers, and Lewis
                                    Opinion by Justice Lewis
       Appellants’ brief in this case is overdue. By postcard dated July 5, 2013, we notified

appellants the time for filing his brief had expired. We directed appellants to file both a brief and

an extension motion within ten days. We cautioned appellants that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellants have not filed a brief, an extension motion, or otherwise corresponded with the Court

regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                    /David Lewis/
                                                    DAVID LEWIS
                                                    JUSTICE
130715F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

CHRISTOPHER P. ROBERTS,                           On Appeal from the 192nd Judicial District
INSURANCE LOSS CONTROL                            Court, Dallas County, Texas
SERVICES OF AMERICA LLC, AND                      Trial Court Cause No. DC-13-00056.
INSURANCE SAFETY CONSULTANTS                      Opinion delivered by Justice Lewis.
LLC, Appellants                                   Justices Lang-Miers and Myers
                                                  participating.
No. 05-13-00715-CV        V.

KEVIN L. WEST AND SAFETY AND
ENVIRONMENTAL SOLUTIONS LLC,
Appellees

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
      It is ORDERED that appellees KEVIN L. WEST AND SAFETY AND
ENVIRONMENTAL SOLUTIONS LLC recover their costs of this appeal from appellants
CHRISTOPHER P. ROBERTS, INSURANCE LOSS CONTROL SERVICES OF AMERICA
LLC, AND INSURANCE SAFETY CONSULTANTS LLC.


Judgment entered this 25th day of March, 2014.




                                                  /David Lewis/
                                                  DAVID LEWIS
                                                  JUSTICE




                                            –2–